      Case 4:18-cv-00417-DPM Document 16 Filed 06/16/20 Page 1 of 1




           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

DUANE GONDER                                                        PLAINTIFF
ADC #147996
v.                      No. 4:18-cv-417-DPM

JEFFERY H. KEARNEY                                                 DEFENDANT

                                ORDER
     Post-judgment motion, Doc.15, denied. The Court has previously
explained that Gonder can't pursue relief in this case. Doc. 7 & Doc. 11.
Nonetheless, in my capacity as Chief Judge, pursuant to Local
Rule 83.S(e) and Rule III(A) of the Uniform Rules and Gonder's motion
and attachment, I will issue a show cause order to Gonder' s former
lawyer.
     So Ordered.

                                 D.P. Marshall Jr.
                                 United States District Judge
                                     I {g   ;vAJe.. ; ,. o :>..D
